FILED
IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA MAY 24 2019
BILLINGS DIVISION Clerk, US Lisirici Court
District of Montana - Billings

UNITED STATES OF AMERICA, CR 18-163-BLG-SPW

Plaintiff,

VS.
ORDER DENYING MOTION TO

SCOTT TYLER WINCHELL, SUPPRESS

Defendant.

 

 

Before the Court is Defendant Scott Tyler Winchell’s motion to suppress
evidence found in the trunk of someone else’s vehicle, from whom the police had
consent to search the trunk. For the following reasons, the motion is denied.

I. Facts

On September 25, 2018, members of the U.S. Marshals Service and the
Billings Police Street Crimes Unit were notified that Scott Tyler Winchell was in a
car at a Billings Wal-Mart parking lot. Winchell had active arrest warrants.
(Docs. 34-1; 34-2). The team responded to the parking lot in unmarked cars and
plain clothes and surveilled the scene. Upon identifying Winchell, the team

swarmed the vehicle and arrested Winchell. Teisha West, who was also in the
vehicle, identified herself as the owner of the vehicle. The team asked Teisha
West for consent to search the vehicle and she signed a written consent form.
(Doc. 34-3). West informed the officers Winchell had belongings in the trunk,
including a backpack.

Next to the driver’s seat, the officers found a crystal substance wrapped in
plastic and a clear plastic container with a crystal substance in it. In the trunk,
officers observed a significant number of items scattered around, including a
backpack, a transparent water bottle with a crystal substance in it, a blue container,
seven baggies with crystal residue, several empty baggies, two baggies containing
a half gram of a crystal substance each, three digital scales, and a torch and lighter.
(Doc. 37 at 2-3).

When the officers removed the backpack from the trunk, they noticed the
backpack had a pistol in its mesh side pocket. The officers removed the pistol
from the mesh side pocket and removed the magazine from the pistol.

Based on the items found in the trunk, Winchell was indicted for conspiracy
to possess with intent to distribute methamphetamine, possession with intent to
distribute methamphetamine, and possession of a firearm in furtherance of a drug
trafficking crime. (Doc. 1).

II. Discussion
Passengers have an expectation of privacy in their containers or belongings
within a car, United States v. Fultz, 146 F.3d 1102, 1105 (9th Cir. 1998), but police
may seize evidence in plain view without a warrant. Horton v. California, 496
U.S. 128, 136-137 (1990).

Winchell does not argue the consent was invalid. Instead, Winchell argues
West’s consent to search the trunk did not provide the officers consent to search
his backpack. Winchell makes that argument because whether the items were
found in the trunk of the car or inside the backpack was a disputed issue of fact
before the hearing. The Court has resolved the issue of fact in the government’s
favor because the testifying officer noted that he specifically wrote on the evidence
property report that the gun was found inside the backpack’s mesh pocket, but for
every other item he wrote it was found in the trunk. (Doc. 37 at 2-3). Every
piece of evidence found in the trunk, including the gun located in the backpack’s
mesh pocket, was therefore subject to the plain view exception to the warrant
requirement because the items were in plain view, the officers had consent to
search the trunk, and the incriminating nature of the items was readily apparent.
Horton, 396 U.S. at 136-137. Furthermore, the gun’s seizure was reasonable

under the circumstances for officer and public safety. See United States v.

Orman, 486 F.3d 1170, 1176-1177 (9th Cir. 2007).
Ill. Conclusion and order

Winchell’s motion to suppress (Doc. 22) is denied.

> ata
Dated this 27 day of May, 2019.

Lu 2 CADE

SUSAN P. WATTERS
United States District Court Judge
